Citation Nr: 0515753	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  05-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating greater than 10 percent for bilateral 
chronic blepharoconjunctivitis.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The appellant had active military service from September 1954 
to June 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 rating decisions in which 
the RO denied the benefits sought on appeal.  The appellant 
filed a Notice of Disagreement in August 2004, the RO issued 
a Statement of the Case in February 2005, and the appellant 
perfected his appeal with the filing of a Substantive Appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2005. 

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board notes that, on his March 2005 VA Form 9, the 
appellant checked a box indicating that he desired a hearing 
before a Member of the Board (Veterans Law Judge) at the RO.  
In the narrative portion of that form, the veteran explained 
that he desired a videoconference  hearing.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the appellant for 
a travel board hearing in accordance with 
his March 2005 request.  The RO should 
notify the appellant and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


